ORDER
PER CURIAM.
Halben Food Manufacturing Company, Inc. and Truck Insurance Exchange c/o Farmers Insurance Group appeal the Award of the Labor and Industrial Relations Commission (Commission) in favor of Lawrence R. Landa.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The Commission’s award is supported by competent and substantial evidence on the whole record, and the award was not procured by fraud. No error of law appears. An extended opinion would have no precedential value. We affirm the Commission’s award pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the award pursuant to Rule 84.16(b).